Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to for the following reasons:
The title of the claimed design in the claim provided suggests there are multiple tables being claimed. Therefore, for proper form and clarity (37 CFR 1.153), the claim must be amended to read:
--I claim: the ornamental design for an Outdoor Table with Attached Benches as shown and described.--
35 USC 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling for the following reasons:
Reproduction 1.3 is inconsistent with the other views. Reproduction 1.3 shows a grey line on the article (indicated below) that is not seen in the other views. The examiner presumes the indicated line may be a drafting error. Consistency is required.

    PNG
    media_image1.png
    704
    826
    media_image1.png
    Greyscale


The scope of the claim is unclear. Specifically, the views show small black rectangles and squares on the article (indicated below) that are not clearly disclosed or understood. The indicated rectangles and squares could be recessed or flat and coplanar. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image2.png
    767
    936
    media_image2.png
    Greyscale

Applicant may overcome this refusal by amending the reproductions to reduce the indicated elements in every view to broken lines removing them from the claim, or adding shading to the elements and surrounding surfaces to show their exact depth and shape.

The scope of the claim is unclear. Specifically, it is not clear if the indicated portion of the design in reproduction 1.1 is an opening or a flat surface. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image3.png
    599
    782
    media_image3.png
    Greyscale

Applicant may overcome this refusal by amending reproduction 1.1 to add shading to the indicated surface to show that there is a surface there or not.

The scope of the claim is unclear. Specifically, it is not clear if the indicated portions of the design in reproductions 1.3 and 1.4 are openings or flat surfaces. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image4.png
    1554
    1323
    media_image4.png
    Greyscale

Applicant may overcome this refusal by amending reproductions 1.3 and 1.4 to add shading to the indicated surface to show that there is a surface there or not.
The legs of the article in reproduction 1.3 are not clearly disclosed and inconsistent with reproduction 1.4. One leg for the bench portion of the article is straight up and down and the other is slanted back, and the left leg of the table portion is straight up and down and the right is slanted outward. Clarity and consistency are required.

    PNG
    media_image5.png
    772
    1248
    media_image5.png
    Greyscale


Reproduction 1.3 is inconsistent with reproduction 1.4. Reproduction 1.3 shows bends/edges on the indicated supports for the table (indicated below) that are not seen in reproduction 1.4. Consistency is required.

    PNG
    media_image6.png
    656
    992
    media_image6.png
    Greyscale


The scope of the claim is unclear. Specifically, the exact three-dimensional shape of the indicated solid black element/text on the article in reproductions 1.3 and 1.4 (indicated below) are not clearly disclosed. The indicated element appears to be a logo but the quality of the drawings is too bad to determine. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture. 

    PNG
    media_image7.png
    540
    842
    media_image7.png
    Greyscale

Applicant may overcome this rejection by amending reproductions 1.3 and 1.4 to reduce the indicated element/text to broken line removing them from the claim, or making the quality of the drawings much better so the exact depth and shape of the elements are understood. Additionally, if this trademark/logo or any other part of the claimed design are registered trademarks, the specification must be amended to include a statement preceding the claim identifying the trademark material forming part of the claimed design and the name of the owner of the trademark.

Because of the inconsistencies, and the insufficient information in the reproductions provided, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to reproduce the design without the use of conjecture. This renders the claim indefinite and non-enabled. In order to overcome this refusal, it is suggested that the design be shown clearly and consistently among the views. However, care must be taken to not introduce new matter.  It is recommended that every line be clean, sufficiently dense and dark, and uniformly thick and well-defined in the replacement reproductions.
Discussion of the Merits of the Case:
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012
See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is refused under 35 USC § 112 (a) and (b).
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.
To inquire about this communication, applicants may contact Examiner Steven Czyz by phone at 571-270-0204.  The examiner can normally be reached Monday through Friday, 8 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Manny Matharu, by phone at 571-272-8601. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 

/STEVEN J CZYZ/Primary Examiner, Art Unit 2922